    
   
   
  

Case 2:15-cr-04268-JB Document 2955 Filed 10/25/19 Page 1 of 1

FILED

UNITED STATES DISTRICT COURT
ALBUQUERQUE, NEW MEXICO j
. 4

UNITED STATES DISTRICT COURT ee . OCT 95 201

FOR THE DISTRICT OF NEW MEXICO , ~
MITCHELL R. ELFERS

UNITED STATES OF AMERICA, _ CLERK
Plaintiff,
v. No. 15-CR-4268 JB
LEONARD LUJAN,
Defendant.

ORDER VACATING AND CONTINUING SENTENCING HEARING
THIS MATTER, having come before the Court upon the Defendant Leonard Lujan’s Motion
to Continue Sentencing Hearing, the Court noting counsel for the Government, AUSA Maria
Armijo, does not oppose, now finds the Motion is well taken and should be granted. Now therefore:
IT IS HEREBY ORDERED, Defendant Leonard Lujan’s sentencing hearing currently set for
October 23, 2019 is vacated; and
IT IS HEREBY ORDERED, Defendant Leonard Lujan’s sentencing hearing will be

continued and reset at the request of the parties.

 
